Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Reasons for Allowance
Specification
	Applicant’s amendment to the specification filed 3/17/2022 has been marked ok to enter by the Examiner.
	Claim Interpretation
	It is agreed that Applicant’s amendment to claim 1 reciting “…the LIDAR system [is] configured to combine contributions from different signals so as to generate composite signals....” clarifies the record such that 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is not invoked
	Because 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is not invoked, the rejection of claims 1-12 under 35 U.S.C. 112(b) or pre -AIA  35 U.S.C. 112, second paragraph is withdrawn.
Allowable Subject Matter
	Applicant’s amended claims filed 3/17/2022 include subject matter indicated as allowable in the Office Action mailed 12/1/2021.
	An updated search revealed no new prior art raising a substantially new question of patentability.
	As a result, claims 1, 2, 4-9, 11, 13, 14 and 16-22 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645